United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.L., Appellant
and
DEPARTMENT OF THE DEFENSE, DEFENSE
AGENCIES, Fort Eustis, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1979
Issued: April 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 24, 2011 appellant filed a timely appeal from an August 3, 2011 merit
decision of the Office of Workers’ Compensation Programs (OWCP), which denied her
traumatic injury claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury in the performance of duty on
May 9, 2011.
FACTUAL HISTORY
On May 9, 2011 appellant, then a 56-year-old military pay technician, filed a traumatic
injury claim alleging that she experienced pain on the left side of her body when she opened the

1

5 U.S.C. § 8101 et seq.

service window of the finance office and the metal roll-up service window fell off the wall and
struck the left side of her body. She submitted various witness statements.
In a May 11, 2011 radiology report, Dr. Yizhi Liang, a Board-certified diagnostic
radiologist, noted appellant’s complaints of upper back pain. The examination revealed small
osteophytes on the thoracic spine vertebral bodies and no evidence of fracture, dislocation or
subluxation. Vertebral body alignment was within normal limits and vertebral body heights were
well maintained with no evidence of compression deformity. Dr. Liang diagnosed degenerative
changes.
In a May 11, 2011 report, Dr. Tammy Beavers, a Board-certified family practitioner,
noted appellant’s complaints of pain in her upper back and flank area that started two days ago
when a metal window shutter fell and hit her on the left side at work. Appellant related that she
was seen in urgent care and was diagnosed with musculoskeletal pain. Upon examination,
Dr. Beavers noted no bruising in appellant’s upper thoracic area, but significant pain over T3-6
ribs on the left side. She diagnosed upper back pain and recommended appellant not work until
May 19, 2011.
In a May 18, 2011 report, Dr. Beavers stated that appellant’s back symptoms had
improved from the last visit and noted that chest x-rays were negative. The examination
revealed some swelling and tenderness over appellant’s left upper back area, but no obvious
deformity or crepitus was found. Dr. Beavers diagnosed upper back pain.
In a May 25, 2011 report, Dr. Beavers noted appellant’s complaints of upper back pain
and some left lower back pain. She observed some swelling and tenderness over appellant’s left
upper back area and tenderness over her scapula. Examination of appellant’s lower back
revealed lumbar left paraspinal muscles pain upon palpation and no obvious deformity or
crepitus. Dr. Beavers diagnosed upper back pain.
In a May 25, 2011 radiology report, Dr. Jon Zachary Elliott, a Board-certified diagnostic
radiologist, noted appellant’s complaints of upper back pain. He observed mild degenerative
changes of the left acromioclavicular joint but no acute fracture or dislocation.
In a June 1, 2011 report, Dr. Beavers examined appellant for complaints of upper back
pain. Appellant related that the pain started four weeks ago when a heavy object fell on her at
work. Dr. Beavers noted that this was an acute episode and that appellant did not have a prior
history of back pain. Examination revealed some swelling and tenderness over the left upper
back area and no obvious deformity or crepitus. Dr. Beavers noted significant soft tissue
tenderness along the medial and superior scapula, but x-rays of the scapula were negative. She
excused appellant from work until June 17, 2011.
On June 9, 2011 OWCP advised appellant that the evidence submitted was insufficient to
establish that she sustained any diagnosed medical condition as a result of the May 9, 2011
employment incident. It requested additional factual and medical evidence to support her claim.
In a June 16, 2011 report, Dr. Beavers examined appellant for upper back pain that was
most prominent in the mid-thoracic spine and radiated down to the neck and shoulders. She
stated that the pain started six weeks ago when a heavy object fell on appellant at work.
2

Dr. Beavers noted that examination of the upper back was unremarkable and diagnosed acute
low back pain. She noted that palpation of appellant’s back demonstrated left-side spasm and
pain to mild palpation muscles.
In a July 1, 2011 report, Dr. Beavers noted appellant’s complaints of upper back pain and
related that her symptoms had worsened since her last visit. Examination of appellant’s back
revealed left-side spasms upon palpation and pain to mild palpation. Dr. Beavers also observed
that appellant’s upper thoracic was swollen on the left side and tender, but found no bruising.
In a July 7, 2011 letter to OWCP, Dr. Beavers provided an accurate history of injury that
on May 9, 2011 appellant was injured at work when an open metal window shutter fell on her
left upper back and posterior shoulder. Appellant received medical treatment from the
employing establishment and was diagnosed with a soft tissue injury. During her initial
evaluation, Dr. Beavers noted that she observed significant tenderness over appellant’s left upper
back and ribs. X-rays of appellant’s ribs and thoracic spine revealed mild arthritis but no acute
injury. Dr. Beavers believed that appellant had a significant soft tissue injury. During her
follow-up examinations, she observed that appellant was still significantly tender and had some
soft tissue swelling. Appellant underwent physical therapy treatments and stated that they helped
her a lot. Dr. Beavers opined that appellant’s left upper back soft tissue injury was directly
caused by the heavy metal shutter which fell on her back on the morning of May 11, 2011.
In a July 8, 2011 report, Dr. Beavers noted appellant’s complaints of muscle, ligament
and fascia disorders. Appellant completed physical therapy but still had difficulty turning her
head to the left and extending her neck due to muscle spasms to the left trapezius. Dr. Beavers
noted some soft tissue swelling as well. Upon examination, she noticed that appellant was very
tender over her left trapezius and tolerated very little pressure due to pain. Dr. Beavers observed
soft tissue swelling at the top of the shoulder and decreased rotation to the left due to pain and
spasm. No midline deformity or tenderness was present. Dr. Beavers diagnosed soft tissue
disorder and provided two trigger point injections.
In a July 14, 2011 report, Dr. Beavers stated that appellant was evaluated for unspecified
soft tissue disorders and noted that her symptoms had improved since the last visit. She
observed less swelling to the lateral posterior left shoulder but noted considerable pain and
swelling medially. Examination revealed swelling and pain along the spinal column on the left
upper paraspinal muscles and less swelling where the last trigger point injection was provided.
Dr. Beavers diagnosed unspecified soft tissue disorder and administered another injection.
In a July 14, 2011 return to work certificate, Dr. Beavers stated that appellant was under
her care from May 11 to July 14, 2011 and authorized appellant to return to work on
July 18, 2011. She diagnosed an upper back soft tissue injury and restricted appellant to working
4 hours a day 3 days a week with no stooping, bending or crawling, standing more than 30
minutes without being able to sit down and lifting more than 5 pounds,.
Appellant submitted various physical therapy progress notes dated from June 6 to
July 11, 2011. The physical therapist noted appellant’s back soreness and diagnosed back sprain.

3

OWCP referred the case to its medical adviser. In a July 15, 2011 report, a district
medical adviser stated that he reviewed the information provided and found that no definitive
diagnosis was provided. He related that appellant was apparently hit by something heavy and
complained of upper back pain since then. The medical adviser noted that one provider found
spasms and swelling but pointed out that these findings were not present during the initial
medical visit. It was also noted that no bruising was present to suggest a more serious soft tissue
injury. The medical adviser stated that appellant apparently had x-rays but the reports were not
available for review. It was advised that her case be referred to a second-opinion examiner to
determine if any objective findings were present. If nothing was found, the medical adviser
suggested that the claim not be accepted based solely on pain because that was not considered a
definitive diagnosis.
In a July 20, 2011 report, Dr. Beavers stated that appellant had returned to restricted duty
and noted that her soft tissue disorder had worsened since her last visit. The examination
revealed decreased range of motion with extension and rotation and tenderness along the left
paraspinal muscles and the top edge of the trapezius. Dr. Beavers also observed persistent
swelling along the top edge of appellant’s trapezius. She diagnosed soft tissue disorders.
In a decision dated August 3, 2011, OWCP denied appellant’s claim finding insufficient
medical evidence to establish that she sustained a diagnosed medical condition as a result of the
May 9, 2011 work event.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of her claim by the weight of the reliable, probative and substantial evidence2
including that she sustained an injury in the performance of duty and that any specific condition
or disability for work for which she claims compensation is causally related to that employment
injury.3
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it first must be determined whether “fact of injury” has been established.4
There are two components involved in establishing the fact of injury. First, the employee must
submit sufficient evidence to establish that she actually experienced the employment incident at
the time, place and in the manner alleged.5 Second, the employee must submit evidence,
generally only in the form of probative medical evidence, to establish that the employment
incident caused a personal injury.6 An employee may establish that the employment incident

2

J.P., 59 ECAB 178 (2007); Joseph M. Whelan, 20 ECAB 55, 58 (1968).

3

M.M., Docket No. 08-1510 (issued November 25, 2010); G.T., 59 ECAB 447 (2008); Elaine Pendleton, 40
ECAB 1143, 1145 (1989).
4

S.P., 59 ECAB 184 (2007); Alvin V. Gadd, 57 ECAB 172 (2005).

5

Bonnie A. Contreras, 57 ECAB 364 (2006); Edward C. Lawrence, 19 ECAB 442 (1968).

6

David Apgar, 57 ECAB 137 (2005); John J. Carlone, 41 ECAB 354 (1989).

4

occurred as alleged but fail to show that her disability or condition relates to the employment
incident.7
Whether an employee sustained an injury in the performance of duty requires the
submission of rationalized medical opinion evidence providing a diagnosis or opinion as to
causal relationship.8 Rationalized medical opinion evidence is medical evidence which includes
a physician’s rationalized opinion on whether there is a causal relationship between the
employee’s diagnosed condition and the specified employment factors or incident.9 The opinion
of the physician must be based on a complete factual and medical background of the employee,
must be one of reasonable medical certainty and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the employee.10 However, it is also well established that
proceedings under FECA are not adversarial in nature and while the claimant has the burden of
establishing entitlement to compensation, OWCP shares responsibility in the development of the
evidence to see that justice is done.11
ANALYSIS
OWCP accepted that on May 9, 2011 appellant experienced pain on the left side of her
body when the service window of the finance office struck the left side of her body but found
that the medical evidence failed to establish that she sustained any condition as a result of the
accepted incident, based on the July 15, 2011 report of the district medical adviser. The Board
finds, however, that the district medical adviser’s report is insufficient to form the basis of
OWCP’s August 3, 2011 decision.
In support of her claim, appellant submitted various medical reports by Dr. Beavers. In a
July 7, 2011 report, she provided an accurate history of injury that on May 9, 2011 a metal
window shutter fell and hit her on the left side at work. Dr. Beaver’s initial evaluations revealed
some swelling and tenderness over appellant’s left upper back area and lumbar left paraspinal
muscle pain upon palpation. During her follow-up examinations, she observed that appellant
was still significantly tender and had some soft tissue swelling. Dr. Beavers stated that she
believed appellant suffered a significant soft tissue injury. She concluded that appellant’s left
upper back soft tissue injury was directly caused by the heavy metal shutter which fell on her at
work. Additional diagnostic reports by Drs. Liang and Elliott further revealed small osteophytes
on the thoracic spine and mild degenerative changes.

7

T.H., 59 ECAB 388 (2008); see also Roma A. Mortenson-Kindschi, 57 ECAB 418 (2006).

8

See J.Z., 58 ECAB 529 (2007); Paul E. Thams, 56 ECAB 503 (2005).

9

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

10

D.S., Docket No. 09-860 (issued November 2, 2009); B.B., 59 ECAB 234 (2007); Victor J. Woodhams, supra
note 9 at 352.
11

Philip L. Barnes, 55 ECAB 426 (2004); Virginia Richard, 53 ECAB 430 (2002).

5

OWCP referred appellant to the district medical adviser for an opinion on whether she
sustained any diagnosed condition as a result of the May 9, 2011 employment incident. The
medical adviser stated that she was hit by something heavy and that one provider found spasms
and swelling. He noted that appellant underwent x-rays but the reports were not available for
review. The medical adviser suggested that her case be referred to a second-opinion examiner to
determine if any objective findings were present. If nothing was found, the medical adviser
stated that the claim should not be accepted based solely on pain because that was not considered
a definitive diagnosis.
The Board finds that this report was based upon an incomplete record as the medical
adviser did not review appellant’s x-ray reports when he provided his opinion. Proceedings
under FECA are not adversarial in nature and OWCP is not a disinterested arbiter.12 While the
claimant has the responsibility to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.13 Accordingly, once OWCP undertakes to
develop the medical evidence further, it has the responsibility to do so in the proper manner.14
As it undertook to develop the medical evidence by referring appellant to the district medical
adviser, it had an obligation to secure a report based upon an accurate medical record and that
addresses the relevant issue. Therefore, the case shall be remanded to OWCP for further
development of the medical evidence. After such further development as it deems necessary,
OWCP should issue an appropriate decision.
CONCLUSION
The Board finds that this case is not in posture for decision.

12

Vanessa Young, 55 ECAB 575 (2004).

13

Richard E. Simpson, 55 ECAB 490 (2004).

14

Melvin James, 55 ECAB 406 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated August 3, 2011 is set aside and the case remanded for further
proceedings consistent with this decision of the Board.
Issued: April 11, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

